


110 HR 1234 IH: To end the United States occupation of Iraq

U.S. House of Representatives
2007-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1234
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2007
			Mr. Kucinich
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To end the United States occupation of Iraq
		  immediately.
	
	
		1.FindingsCongress finds the following:
			(1)The insurgency in Iraq has been fueled by
			 the United States occupation and the prospect of a long-term presence as
			 indicated by the building of permanent United States military bases.
			(2)A United States declaration of an intention
			 to withdraw United States troops and close military bases will help dampen the
			 insurgency which has been inspired to resist colonization and fight aggressors
			 and those who have supported United States policy.
			(3)A United States declaration of an intention
			 to withdraw United States troops and close military bases will provide an
			 opening in which parties within Iraq and in the region can set the stage for
			 negotiations toward a peaceful settlement in Iraq.
			(4)The cost of withdrawing United States
			 troops from Iraq could be as low as $10 billion according to the Congressional
			 Budget Office.
			(5)A United States shift in policy away from
			 unilateralism and toward cooperation will provide new opportunities for
			 exploring common concerns about the situation in Iraq.
			(6)The United Nations is best equipped to
			 build a political consensus in Iraq through the crafting of a political
			 agreement.
			(7)The end of the occupation of Iraq creates a
			 political environment that enables the world community to assist the United
			 States in an orderly transition.
			(8)The United Nations is the only
			 international organization with the ability to mobilize and the legitimacy to
			 authorize peacekeeping troops.
			(9)The United Nations can implement the basis
			 of an agreement that will end the occupation of Iraq and begin the transition
			 to international peacekeepers.
			(10)The United Nations can field an
			 international security and peacekeeping mission, but such a mission cannot take
			 shape unless there is a peace to keep, and that will be dependent upon a
			 political process which reaches agreement between all the Iraqi parties.
			(11)Reconstruction activities must be
			 reorganized and closely monitored in Iraq by the Iraqi Government, with the
			 assistance of the international community.
			(12)Any attempt to sell Iraqi oil assets during
			 the United States occupation will be a significant stumbling block to peaceful
			 resolution.
			(13)There must be fairness in the distribution
			 of oil resources in Iraq.
			(14)A reconciliation process that brings people
			 together is the only way to overcome their fears and reconcile their
			 differences.
			(15)It is essential to create a minimum of
			 understanding and mutual confidence between the Shiites, Sunnis, and
			 Kurds.
			(16)The process of reconciliation must begin
			 with a national conference, organized with the assistance of the United Nations
			 and with the participation of parties that can create, participate in, and
			 affect the process of reconciliation, defined as an airing of all grievances
			 and the creation of pathways toward open, transparent talks producing truth and
			 resolution of grievances.
			(17)The only sure path toward reconciliation is
			 through the political process.
			(18)All factions and all insurgents not
			 associated with al-Qaeda must be brought together in a relentless process which
			 involves Saudis, Turks, Syrians, and Iranians.
			(19)Achieving peace requires a process of
			 international truth and reconciliation between the people of the United States
			 and the people of Iraq.
			(20)A reparations program to assist Iraqis is
			 essential to enable reconciliation.
			2.Statement of
			 policyIt is the policy of the
			 United States that—
			(1)the United States
			 should end the occupation of Iraq immediately, simultaneously with the
			 introduction of a United Nations-led international peacekeeping force pursuant
			 to an agreement with nations within the region and which incorporates the terms
			 and conditions specified in section 1;
			(2)the Department of
			 Defense should use readily available existing funds to bring all United States
			 troops and necessary equipment home while a political settlement is being
			 negotiated and preparations are made for a transition to an international
			 security and peacekeeping force;
			(3)the Department of
			 Defense should order a simultaneous return of all United States contractors and
			 subcontractors and turn over all contracting work to the Iraqi
			 Government;
			(4)the United Nations
			 should be encouraged to prepare an international security and peacekeeping
			 force to be deployed to Iraq, replacing United States troops who then return
			 home;
			(5)the United States
			 should provide funding for a United Nations peacekeeping mission, in which 50
			 percent of the peacekeeping troops should come from nations with large Muslim
			 populations;
			(6)the international
			 security force, under United Nations direction, should remain in place until
			 the Iraqi Government is capable of handling its own security;
			(7)the Iraqi
			 Government, with assistance from the United Nations, should immediately restart
			 the failed reconstruction program in Iraq and rebuild roads, bridges, schools,
			 hospitals, and other public facilities, houses, and factories with jobs and job
			 training going to local Iraqis;
			(8)the Iraqi
			 Government, in an act of political sovereignty, should set aside initiatives to
			 privatize Iraqi oil interests or other national assets and abandon all efforts,
			 whether at the behest of the United States or otherwise, to change Iraqi
			 national law to facilitate privatization;
			(9)the Iraq
			 Government, in an act of political sovereignty, should set forth a plan to
			 stabilize Iraq’s cost for food and energy, on par to what the prices were
			 before the United States invasion and occupation;
			(10)the Iraqi
			 Government, in an act of political sovereignty, should strive for economic
			 sovereignty for Iraq by working with the world community to restore Iraq’s
			 fiscal integrity without structural readjustment measures of the International
			 Monetary Funds or the World Bank;
			(11)the United States
			 should initiate a reparations program for the loss of Iraqi lives, physical and
			 emotional injuries, and damage to property, which should include an effort to
			 rescue the tens of thousands of Iraqi orphans from lives of destitution;
			 and
			(12)the United States
			 should refrain from any covert operations in Iraq and any attempts to
			 destabilize the Iraqi Government.
			3.Disengagement of
			 United States Armed Forces from Iraq
			(a)Withdrawal of
			 Armed ForcesNot later than the end of the 3-month period
			 beginning on the date of the enactment of this Act, all United States Armed
			 Forces serving in Iraq shall be completely withdrawn from Iraq and returned to
			 the United States or redeployed outside of the Middle East.
			(b)Prohibition on
			 Use of Funds To Continue Deployment of Armed Forces in Iraq
				(1)ProhibitionFunds
			 appropriated or otherwise made available under any provision of law may not be
			 obligated or expended to deploy or continue to deploy members or units of the
			 United States Armed Forces to Iraq as part of Operation Iraqi Freedom.
				(2)ExceptionsParagraph
			 (1) does not apply to the use of funds—
					(A)to provide for the
			 safe and orderly withdrawal of the Armed Forces from Iraq pursuant to
			 subsection (a);
					(B)to ensure the
			 security of Iraq by carrying out consultations with the Government of Iraq,
			 other foreign governments, the United Nations, and other international
			 organizations; or
					(C)to ensure the
			 security of Iraq by funding the United Nations-led peacekeeping mission.
					(c)Armed Forces
			 DefinedIn this section, the term Armed Forces has
			 the meaning given the term in section 101(a)(4) of title 10, United States
			 Code.
			
